Citation Nr: 1219169	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1976 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Subsequently jurisdiction over the appeal was transferred to the RO in Muskogee, Oklahoma.  In May 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues then on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Board, in pertinent part, remanded the issue remaining on appeal for additional development in August 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2004 and August 2010.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Court has also held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

Certain chronic disabilities, such as psychosis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In this case, service personnel and treatment records show the Veteran served on Enewetak (also known as Eniwetok) Atoll, Marshall Islands, from May 1978 to September 1978.  A record of occupational exposure to ionizing radiation noted that in September 1978 accumulated dose (rem) was .011.  Reports dated in September 1980 noted the Veteran had been struck in the head by the blast of a grenade simulator without loss of consciousness.  The diagnosis was mild concussion.  Service treatment records are negative for treatment or diagnosis of an acquired psychiatric disorder.  Records dated in June 1983 noted he reported frustrations from job pressure and that he was scared because he had hit his daughter.  The examiner's assessment was situation stress.  A September 1983 report noted the Veteran was evaluated because of easy frustration and anger.  The examiner noted he had multiple family and work-related stressors.  There was no objective evidence of organicity or psychosis and no first degree affective/thought disorder.  The assessment was characterologic manifestations.  In his report of medical history in October 1984 the Veteran noted periods of unconsciousness and depression.  An October 1984 medical board examination revealed a normal clinical psychiatric evaluation.  A February 1985 medical board report noted the psychiatric service believed the Veteran's syncopal episodes were probably pseudoseizures and that he obtained secondary gain from a behavior disorder.  Separation from service was recommended.  Hospital records show he was admitted and treated for Guillain-Barre syndrome in April 1985.  A March 1987 post-service hospital report noted he had stabilized by July 1985 and that the disorder had totally resolved.  It was noted that he was working as a corrections officer at a state prison in Georgia.  

VA treatment records dated in June 2004 noted the Veteran requested an increase in medication for stress secondary to a family crisis situation.  A diagnosis of anxiety was provided and he was referred for a PTSD evaluation.  A July 2004 mental health report noted he provided a long history of stressors dating back to 1976 when he entered active service.  He stated he had been involved in cleaning up radioactive material in the Marshall Islands, that he had experienced four episodes of radiation sickness since then, that while there he witnessed a friend crushed by a bulldozer, that he had marital problems in 1980 and 1982 when his spouse tried to commit suicide, and that he had later received an Article 15 for leaving without permission to check on his car after his estranged spouse was arrested and sent to jail.  He stated that he had subsequently been sent to Germany and during a period of hospitalization for Guillain-Barre syndrome developed "ICU syndrome" with paranoia and nightmares.  He reported that after service he had worked as a corrections officer at a maximum security prison where he witnessed two prison riots, was stabbed twice, had his jaw broken, and witnessed inmates stabbed or burned.  He also stated he had worked for a fire department for 15 years and had witnessed decapitated bodies, burned bodies, and deceased children.  The diagnoses included recurrent major depressive disorder and probable PTSD.  

In correspondence associated with his July 2004 service connection claim for PTSD reported that he had witnessed one of his best friends in service lose her left foot in a rock crusher accident in 1978, that he had witnessed one of his best friends crushed between a bulldozer and a dump truck, that he had been exposed to excessive amounts of radiation, that he had witnessed his spouse trying to commit suicide, that he learned his spouse had an affair while he was serving in the Marshall Islands, and that his father died after he returned from service in the Marshall Islands.  He also described having had nightmares during a period of hospitalization for Guillain-Barre syndrome and having been exposed to radioactive soil and materials.  

VA and Social Security Administration (SSA) records include diagnoses of depression, major depressive disorder, PTSD, and bipolar disorder.  An October 2004 VA mental health psychology note found the Veteran met the criteria for a diagnosis of PTSD and that he became tearful recalling events related to having removed radioactive waste in the Marshall Islands, witnessing a young soldier, J.I., lose her feet in an accident, and witnessing another soldier crushed between a bulldozer and a dump truck.  It was noted that he met criteria B in that he had dreams about the injury to J.I. and about swimming after a soldier involved in the crushing death of another soldier.  

The Board, in its August 2010 remand, instructed the RO/AMC to take appropriate action to verify the Veteran's reported stressors and, thereafter, to schedule an examination for an opinion as to whether the Veteran currently (or for any time since July 2004) had an acquired psychiatric disorder, to include PTSD, that was either incurred in service or that developed as a result of a verified event during active service.  A May 2011 service department report verified an incident involving the crushing death of D.E.M. on Eniwetok Atoll in August 1978.  Although VA attempts to verify the Veteran's specific reported stressor incident involving an injury to J.I. at Fort Leonard Wood, the Board finds that the Veteran's statement are credible, to the extent that an injury to J.I. of some nature is consistent with the circumstances of service involving a rock crusher.  The evidence also demonstrates that, to some extent, the Veteran was exposed to ionizing radiation in his duties on Eniwetok Atoll.  

The record shows the Veteran underwent a VA PTSD examination in December 2010 and that the examiner found the criteria for a present diagnosis of PTSD were not met.  The Board notes, however, that the examination was conducted prior to the verification of the Veteran's reported stressor of the crushing death of D.E.M. and that the examiner identified VA treatment reports that are not included in the appellate record.  Specifically, it was noted that VA treatment records associated with the Veteran's psychiatric treatment in Georgia from 1992 to 1997 were not available and she referred to a November 2010 VA evaluation which has not been obtained for the record.  The Board also notes that the VA examiner found the criteria for a diagnosis of PTSD were not met, but neither addressed whether the criteria had been met for any time since July 2004 nor addressed the other evidence of record, such as the October 2004 VA report, indicating the criteria for a diagnosis of PTSD had been met.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Although an addendum was provided by another examiner in June 2011 because the December 2010 VA examiner was unavailable, that opinion also failed to address whether the criteria for a diagnosis of an acquired psychiatric disorder had been met for any time since July 2004.  The Board notes that the examiner stated that the claims file was not reviewed and that the Veteran was not interviewed again.  The examiner stated, in essence, that the addendum was provided based upon a review of the examination report of the December 2010 VA examiner and "SORCC electronic progress notes" which were noncontributory.  It was further noted that the Veteran's morbid obesity, sleep apnea, degenerative disc disease, chronic back pain, chronic obstructive pulmonary disease, and Guillain-Barre disease were the major contributors to his emotional distress, sleep disturbance, anxiety, and dysphoric mood.  The Board notes that although service connection has not been established for any present residuals of Guillain-Barre syndrome, the evidence shows the Veteran's treatment for this disorder began during active service.  

VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Buckley v. West, 12 Vet. App. 76, 83 (1998).  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue on appeal.  He should be specifically requested to provide information as to any residuals symptoms associated with his treatment for Guillain-Barre syndrome in service and advised of the rights to submit a claim for any present disability.  After the Veteran has signed the appropriate releases, any pertinent treatment records sufficiently identified should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, including Georgia VA treatment records from 1992 to 1997 and dated after May 2009, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder, to include PTSD, (or for any time since July 2004) had an acquired psychiatric disorder, to include PTSD, that was either incurred in service or that developed as a result of a verified event during active service.  Any opinion provided must be reconciled with the other medical evidence of record, including the October 2004 VA evaluation.  All indicated tests and studies are to be performed.

The examiner must be advised that an incident involving the crushing death of D.E.M. on Eniwetok Atoll in August 1978 has been verified, that service treatment records show the onset of Guillain-Barre syndrome during active service with purportedly subsequent total resolution, and that, to some extent, the Veteran's specific reported stressors involving a rock crusher injury to J.I. and exposure to ionizing radiation in his duties on Eniwetok Atoll are verified.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the AMC/RO should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 








							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


